Citation Nr: 1719442	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date (EED) for the grant of 50 percent for PTSD prior to August 23, 2010.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran disagreed with the evaluation assigned in the June 2011 rating decision.  He filed a substantive appeal (VA Form 9), challenging the assigned 30 percent rating.  As such, the Veteran is presumed to be seeking the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

In July 2012, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In May 2014, the Board granted the Veteran an initial 50 percent rating for service-connected PTSD but denied his claim for an effective date earlier than August 23, 2010 for the grant of service connection.   

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Panel Decision, the Court set aside the Board's decision and remanded the matter to the Board.  The case now returns to the Board following the Court's order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In an August 2016 Panel Decision, the Court set aside the Board's May 2014 decision, awarding a 50 percent rating for PTSD but denying an earlier effective date for service connection for PTSD, and remanded the matter to the Board.  With respect to the Board's denial of the Veteran's earlier effective date claim, the Court found that remand was needed to allow VA to reconsider the Veteran's claim for service connection for PTSD due to the Veteran's submission of new military personnel records in July 2012.  Historically, the RO had originally denied service connection for PTSD in 2003.  Then, in June 2011, the RO granted service connection for PTSD, assigning a rating of 30 percent, effective August 23, 2010.  In September 2012, the Veteran perfected his appeal of the issue of an earlier effective date than August 23, 2010 for the award of service connection for PTSD.  After the appeal was certified to the Board, the Veteran submitted military personnel records in July 2012.  In a May 2014 decision, the Board denied the Veteran's claim for an earlier effective date, which did not include discussion of the newly received military personnel records.  The Court, however, set aside the Board's decision, finding that 38 C.F.R. § 3.156(c) compelled reconsideration of the Veteran's claim for service connection for PTSD which was denied in February 2003, even though the claim had already been granted in June 2011.  Additionally, with respect to the claim for an increased rating, the Court found that the Board provided inadequate reasons and bases in deciding against an award of 70 percent, as some evidence of record was not adequately addressed.

Upon review of the record, the Board finds that remand is warranted.  As noted above, the Court requires that the Veteran's claim for service connection for PTSD, which was originally denied in 2003, be reconsidered because the Veteran submitted new military personnel records which were not previously of record.  The Veteran's June 2012 submission of military personnel records is comprised of only seven pages of documents, which include an Air Medal worksheet and other documentation of various military assignments and other awards.  The Veteran did not explain where he acquired these records or whether they constitute his complete military personnel file.  Additionally, the Veteran's claims file contains no request by the AOJ for his complete military personnel file, although the file does contain a completed request for his complete service medical records.  Because it is unclear whether other military personnel records are outstanding, remand is needed to attempt to obtain the Veteran's complete military personnel file.  

Once obtained, the Board further requests that the AOJ make a formal finding as to the Veteran's engagement in combat with the enemy, either as a combatant or as service member performing duty in support of combatants.  In particular, the AOJ should examine the Veteran's Air Medal Worksheet and determine whether the designation of "C" for mission type listed in the worksheet denotes participation in combat (as the Veteran argues) or participation in transport mission (as VA argues).  The AOJ should also determine whether the duty types listed on the worksheet demonstrate that the Veteran acted as a gunner on these missions.  Additionally, the formal finding should address the significance, if any, of the notation of TET Counter Offensive in the Veteran's military personnel documents.  To the extent that the Veteran identified any non-combat stressors, the AOJ should also make efforts to verify them.

Once the above-requested development is complete, the AOJ should reconsider the Veteran's service connection claim for PTSD which was denied in February 2003, following the guidance of the Court's August 2016 panel decision.  Then, the remaining claims on appeal should be readjudicated.  

Finally, the Board notes that issues of entitlement to an EED for the grant of 30 percent for PTSD prior to August 23, 2010 and to an increased rating for PTSD are is inextricably intertwined with the reconsideration of the Veteran's service connection claim for PTSD pursuant to 38 C.F.R. § 3.156(c); therefore, they are remanded to the AOJ as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National Personnel Records Center, to obtain all of the Veteran's service personnel records and associate them with the claims file.

2.  Then, make a formal finding for the record as to (1) the nature and extent of the Veteran's combat service and (2) whether the Veteran's noncombat stressors, if any, have been corroborated (outlining the evidence that supports the determination).  In doing so, the AOJ must consider and address the Veteran's (1) Air Medal worksheet to determine whether the "C" for mission type denotes combat or mission transport and whether "G" for duty denotes gunner, (2) personnel records reflecting a notation of the TET Counter Offensive, and (3) new evidence submitted by the Veteran's attorney in January 2017, which appears to include new military personnel records

3.  Then, reconsider the Veteran's service connection claim for PTSD, which was originally denied in February 2003.

3.  After all of the above actions have been completed, readjudicate the remaining claims on appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

